Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record single or in combination failed to teach the combination of the invention as claimed in independent claims 1, 8,15.
	For example it failed to teach control a router to, when a request message is received over a broadcast virtual local area network (VLAN), control the router to establish a dedicated VLAN between the customer communication device and the portal over a dedicated VLAN, the dedicated connection directing communication traffic from the customer computing device to the portal while inhibiting other communication traffic from the customer computing device, and wherein the dedicated VLAN includes logic for ensuring secure communication between the customer communication device and the portal; inhibit the customer communication device from establishing a connection for communication traffic other than the connection made to the portal using the established dedicated VLAN; generate a user interface at the customer computing device using the dedicated VLAN, the user interface to receive unique identifying information from the customer computing device; and establish a communication service for the customer computing device using the unique identifying information., which clearly support by the specification on pages 6-15.  This feature in light of other features of the independent claims 1,8,15 enable claims’ allowable.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lok et al  discloses A system and method for dynamically assigning VLANs to devices for reliable, high performance and low support volume mechanism that allows service providers to affordably deploy dynamic per-unit VLAN assignment with zero operator intervention provisioning.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUYEN MY DOAN whose telephone number is (571)272-4226. The examiner can normally be reached (571)272-4226.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571)272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUYEN M DOAN/           Primary Examiner, Art Unit 2452